MILLER, Associate Justice.
This is a proceeding under the Fair Labor Standards Act of 19381 to recover overtime pay, liquidated damages and attorney’s fees. The Act provides in Sections 6 and 7, for minimum rates of wages, maximum hours of employment and overtime compensation in case of employment in excess of the maximum specified. The trial court made but a single finding of fact as follows : “The plaintiff failed to prove, by the preponderance of the' evidence, that he worked the overtime claimed in his complaint.” It concluded as a matter of law that he was not entitled to recover the amount claimed or any other sum. The evidence upon this question is in serious conflict, but it is clearly susceptible of the interpretation placed upon it by the court in its finding of fact. Consequently, there is no reason to interfere with the judgment.2
In view of our decision upon the foregoing question it is unnecessary to consider the other questions presented in the briefs.
Affirmed,

 52 Stat. 1060, 29 U.S.C.A. §§ 201 et seq.


 Rule 52, Fed. Rules Civ.Proc.; Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 5 Cir., 137 F.2d 176, 180, 181.